In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-18-00305-CV
                 ___________________________

                HERBERT C. AUSBIE, Appellant

                                V.

 SALVATION ARMY, INC., MAJOR JONATHAN RICH, MOLLIE SELLERS,
KYLE ALLEN, CODE COMPLIANCE, ALFRONCO HURT ADO-CERTIFIED
             TERMITE & PEST CONTROL, Appellees


              On Appeal from the 141st District Court
                      Tarrant County, Texas
                  Trial Court No. 141-294065-17


                Before Meier, Gabriel, and Kerr, JJ.
                Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered appellant’s “Dismiss of Case and Appeal.” We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                      Per Curiam

Delivered: November 1, 2018




                                      2